Citation Nr: 0910540	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-11 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to a compensable disability rating for hearing 
loss.

2.	Entitlement to a disability rating in excess of 20 percent 
for a gunshot wound to the right anterior chest, posterior 
chest wall, causing injury to muscle group II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1964 to June 
1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2007.  A transcript 
of the hearing is associated with the claims file. 

In May 2007 the Board remanded these claims for further 
development.

The issue of entitlement to an increased rating for gunshot 
wound is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

Audiometric testing shows that the Veteran's hearing loss is 
manifested by Level I hearing in each ear.


CONCLUSIONS OF LAW

The criteria for entitlement to a compensable rating for 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.85, Diagnostic Code (DC) 6100, 4.86 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II); see 73 Fed. 
Reg. 23353 (Apr. 30, 2008) (amends the provisions of 38 
C.F.R. § 3.159(b) to remove the "fourth element" of the 
notice requirement from the language of that section).  VCAA 
requires that a notice in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini II, 18 
Vet. App. at 115.  

VA satisfied the notice requirements of the VCAA by means of 
July 2003 and June 2005 letters.  These letters informed the 
Veteran of the types of evidence not of record needed to 
substantiate his claims and also informed him of the division 
of responsibility between the Veteran and VA for obtaining 
the required evidence.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present case, the Veteran was provided with Dingess notice in 
an addendum to the October 2006 Statement of the Case and 
again in a June 2007 letter. 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) requires VA 
to notify the claimant that, in order to substantiate a claim 
for increase: (1) claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect of that 
worsening on the claimant's employment and daily life; (2) if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the June 2007 VCAA letter 
was in substantial compliance with the first and fourth 
requirements of Vazquez-Flores to the extent that the Veteran 
was notified that he needed to submit evidence of worsening 
and provide with examples of the types of medical and lay 
evidence that are relevant to establishing entitlement to 
increased compensation.  Specifically, the letter asks that 
the veteran provide or alert the VA to the existence of 
evidence that his hearing loss has increased in severity.

This evidence may be a statement from your doctor, 
containing physical and clinical findings, the 
results of any laboratory tests or x-rays, and the 
dates of examinations and tests.  You may also 
submit statement from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner your disability has 
become worse.

Nevertheless, the June 2007 VCAA letter did not provide the 
type of notification set forth in the second and third 
requirements of Vazquez-Flores.  As such, the veteran has 
received inadequate notice, and the Board must proceed with 
an analysis of whether this error prejudiced him.  See 
Sanders v. Nicholson, 487 F.3d at 889.

The Veteran's hearing loss claim is governed by a diagnostic 
code based on a specific test.  To this end, the Board notes 
that the Veteran reported for three VA audiological 
examinations in September 2003, June 2007, and December 2007.  
During these examinations, the Veteran underwent a battery of 
audiological testing that closely followed the criteria 
required for service connected hearing loss.  See 38 C.F.R. § 
4.85. 

Finally, the March 2005 statement of the case (SOC) and 
February 2008 supplemental statement of the case (SSOC) set 
forth the rating criteria applicable to the hearing loss 
claim.  The Veteran was accordingly made well aware of the 
requirements for increased ratings for these disabilities 
pursuant to the applicable rating criteria and such action 
thus satisfies the third notification requirement of Vazquez-
Flores.  Hence, the Board finds that all of these factors, 
combined, demonstrate that a reasonable person could have 
been expected to understand what was needed to substantiate 
the claim for increase; and as such, VA's notice deficiency 
in this regard is deemed harmless.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, private 
treatment records, VA treatment records, VA medical 
examination reports, and statements from the Veteran and his 
representative have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  38 C.F.R. 
§ 3.103.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The assignment of disability ratings for hearing impairment 
are to be derived by mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In cases in which the evaluation of 
hearing loss is at issue, an examination for VA purposes must 
be conducted by a state-licensed audiologist and must include 
a controlled speech discrimination test and a pure tone 
audiometry test.  Examinations are conducted without the use 
of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the discrimination percentage 
based on the controlled speech discrimination test. The 
vertical columns in Table VI represent eleven categories of 
decibel loss based on the pure tone audiometry test.  The 
numerical designation of impaired efficiency (I through XI) 
is determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the 
vertical column appropriate to pure tone decibel loss.  For 
example, with the percentage of discrimination of 70 and an 
average pure tone decibel loss of 64, the numeric designation 
level is "V" for one ear.  The same procedure is followed 
for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation is found on Table VII (in 38 C.F.R. 
§ 4.85) by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing 
and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), DC 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 
4.86.  As neither fact pattern has been shown in this case, 
these provisions are inapplicable here.

Analysis

In an October 1968 rating decision the Veteran was service 
connected for hearing loss with a noncompensable evaluation, 
effective June 8, 1968, under DC 6100.  38 C.F.R. § 4.85.  
The Veteran filed a claim for an increase rating in June 
2003.

During the course of this appeal, the Veteran has undergone 
three audiometric examinations.  The first was in September 
2003.  At that time pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
40
75
75
LEFT
15
15
40
70
75

The pure tone threshold averages were 51 in the right ear and 
50 in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 90 
in the left ear.  Under Table VI, both ears are assigned 
Roman numeral "I."  Under Table VII, if both ears are rated 
"I," then a 0 percent (noncompensable) rating is warranted.  
See 38 C.F.R. § 4.85.

On the authorized audiological evaluation in June 2007, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
70
80
LEFT
20
20
40
75
75

The pure tone threshold averages were 53.75 in the right ear 
and 52.5 in the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 96 
in the left ear.  Again under Table VI, both ears are 
assigned Roman numeral "I" and a noncompensable rating is 
warranted.  Id.

The authorized audiological evaluation in December 2007 
produced identical results to those from the June 2007 
examination.

While the Board acknowledges that the Veteran's hearing has 
worsened in the years since he was initially service 
connected for hearing loss in October 1968, the criteria for 
a higher evaluation of 10 percent still have not been met.  
Id.  Likewise, the Veteran's hearing loss does not meet the 
criteria of an exceptional pattern under 38 C.F.R. § 4.86.  
Specifically, neither ear has pure tone threshold levels at 
or above 55 decibels across the four specified frequencies.  
Likewise, although both ears have a pure tone threshold at 
1000 Hertz under 30 decibels, neither ear has a 70 decibel or 
higher pure tone threshold at 2000 Hertz.  Therefore, a 
compensable rating for hearing loss is not warranted.

Upon reviewing the record in this case, the Board finds that, 
at no time during the pendency of this claim for an increased 
rating, including consideration of the one-year period before 
the claim was received has his disability been compensable.  
Hart, 21 Vet. App. 505.


ORDER

Entitlement to an increased (compensable) rating for hearing 
loss is denied.


REMAND

In developing the case, it is essential to obtain medical 
findings that are stated in terms conforming to the 
applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 
(1994).  Under the rating schedule, claims involving muscle 
injuries are addressed by diagnostic codes corresponding to 
muscle groups that are listed 38 C.F.R. § 4.73.  These codes 
incorporate terminology (e.g., slight, moderate, moderately 
severe, and severe) that is defined under 38 C.F.R. § 4.56.

The evidence of record pertaining to the Veteran's gunshot 
wound includes the Veteran's own statements regarding an 
increase in pain and the limitations that this pain has 
placed on his ability to work and a private physician's 
report reiterating the Veteran's complaints of pain and 
finding that the bullet likely struck a rib.  These symptoms, 
while probative, are insufficient for rating purposes.

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the Veteran a 
VCAA notice letter that complies with 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).



2.	The Veteran should be afforded a VA 
examination, with an appropriate 
medical doctor to determine the current 
severity of his service-connected 
gunshot wound.  The Veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.

All tests and studies deemed necessary by 
the examiner should be performed.  The 
examiner should prepare a report of 
examination that details the current 
severity of the Veteran's service-connected 
gunshot wound, to include loss of strength, 
endurance or coordination as compared to the 
muscles of the uninjured side.   The 
examiner's findings must be stated in terms 
conforming to the applicable rating 
criteria.  Massey v. Brown, 7 Vet. App. 204 
(1994).  A complete rationale should be 
given for all opinions and conclusions.

3.	After completion of the above development, 
the RO should readjudicate the issues on 
appeal in light of all the evidence of 
record.  If the determination is adverse to 
the Veteran, he and his representative 
should be provided written notification of 
the adverse action and the Veteran's right 
to appeal.  If an appeal is perfected on 
this issue, this case should be returned to 
the Board for the purpose of appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


